        Case 2:20-cv-00128-BSM Document 10 Filed 11/20/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                              DELTA DIVISION

TYREECE GRAY                                                                  PLAINTIFF
ADC #10422-031

v.                          CASE NO. 2:20-CV-00128-BSM

DEWAYNE HENDRIX, Warden,
Forrest City FCI                                                           DEFENDANT

                                         ORDER

       After careful review of the record, United States Magistrate Judge Jerome Kearney’s

recommended disposition [Doc. No. 9] is adopted. Tyreece Gray’s 28 U.S.C. section 2254

petition for a writ of habeas corpus [Doc. No. 1] is denied, and this case is dismissed with

prejudice.

       IT IS SO ORDERED, this 20th day of November, 2020.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
